FILED
                            NOT FOR PUBLICATION                               DEC 02 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-50519

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00359-SVW-1

  v.                                             MEMORANDUM*

LEONEL AVILA-PEREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     Stephen Wilson, District Judge, Presiding

                          Submitted November 20, 2014**
                               Pasadena, California

Before:      SCHROEDER and NGUYEN, Circuit Judges, and ZOUHARY,***
             District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Defendant-Appellant Leonel Avila-Perez (“Avila-Perez”) appeals the district

court’s rejection of his Federal Rule of Criminal Procedure 11(c)(1)(C) sentence

bargain. He also appeals his 36-month sentence for illegal reentry in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and

now affirm.

      1.      Because the district court provided specific reasons, rooted in the

circumstances of this case, for rejecting the sentence bargain, it did not abuse its

discretion. See In re Morgan, 506 F.3d 705, 711–12 (9th Cir. 2007). The district court

did not plainly err in its statements made pursuant to Federal Rule of Criminal

Procedure 11(c)(5)(B), and Avila -Perez fails to show that any error under Federal Rule

of Criminal Procedure 11(c)(5)(C) affected his substantial rights. See United States v.

Borowy, 595 F.3d 1045, 1049–50 (9th Cir. 2010).

      2.      Avila-Perez waived his fact-bound objection to the district court’s

application of U.S.S.G. § 4A1.1(d), to which he agreed during sentencing. See United

States v. Hernandez-Ramirez, 254 F.3d 841, 845 (9th Cir. 2001). The district court

sufficiently explained the below-Guidelines-range sentence it imposed. See United

States v. Sandoval-Orellana, 714 F.3d 1174, 1180–81 (9th Cir. 2013). Assuming plain

error, Avila-Perez fails to show the Government’s silence at sentencing affected his

substantial rights. See United States v. Waknine, 543 F.3d 546, 552–53 (9th Cir. 2008).

      AFFIRMED.

                                          2